Title: From Thomas Jefferson to Mr. Story, 27 April 1822
From: Jefferson, Thomas
To: Story, Mr.

Th: Jefferson returns his thanks to Lt Story for the pamphlet from the Salem East India Marine society which he has been so kind as to forward to him, and to that society particularly for the attention with which they have been
			 pleased to honor him, and he sees with great satisfaction the real  prospect of additions to our science for which we are likely to be indebted to the extions of such public-minded individuals. he prays from Lt Story the acceptance for himself, and the conveyance to the society of his great respect.Monticello
Apr. 27.